 


110 HCON 339 IH: Expressing the sense of Congress regarding the necessity to improve public awareness in the United States among older individuals and their families and caregivers about the impending Digital Television Transition through the establishment of a Federal interagency taskforce between the Federal Communications Commission, the Administration on Aging, the National Telecommunications and Information Administration, and the outside advice of appropriate members of the aging network and industry groups.
U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 339 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2008 
Mr. Butterfield submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the necessity to improve public awareness in the United States among older individuals and their families and caregivers about the impending Digital Television Transition through the establishment of a Federal interagency taskforce between the Federal Communications Commission, the Administration on Aging, the National Telecommunications and Information Administration, and the outside advice of appropriate members of the aging network and industry groups. 
 
 
Whereas, on February 17, 2009, television stations will cease broadcasting analog signals and traditional analog televisions will stop working unless they are connected to a digital-to-analog converter box, cable, or satellite; 
Whereas a study conducted by the National Association of Broadcasters revealed that over half of the respondents had seen, read, or heard nothing about the transition to digital television, and only 10 percent were able to guess that the transition would occur in 2009; 
Whereas people over the age of 65 are more likely to be found in over-the-air households and are, therefore, a much more vulnerable group with respect to maintaining television service as the digital transition is completed; 
Whereas, as a group, are less likely to have purchased a new television in the past 3 years, are less likely to have HDTV capabilities in their households, and are less likely to own a digital television will not have the same exposure to digital television transition messages from electronic retailers as will younger members of the population, and will need special focus in efforts to educate the public with respect to the transition from analog to digital television; 
Whereas according to a Nielsen Media Research report, approximately 20,000,000 households rely exclusively on analog or free over-the-air broadcasts; 
Whereas of these 20,000,000 households, approximately 8,000,000 include at least 1 person over the age of 50, according to the Nielsen Media Research TV Household Estimates; 
Whereas according to the General Accountability Office, about 48 percent of over-the-air households have incomes under $30,000; 
Whereas frail, homebound, rural, minority, disabled, limited English proficient, and low-income older individuals will need specific guidance and assistance in order to purchase and properly install a digital-to-analog converter box; 
Whereas without a targeted outreach program, residents in nursing homes and assisted living facilities represent a segment of the population at risk for losing television service as a result of the digital transition; 
Whereas failure to seamlessly transition from analog to digital television will restrict or eliminate the access of older individuals to essential preparedness and safety information in the event of an emergency or disaster, as such individuals will be unable to receive national and local alerts aired over television; 
Whereas it is now 6 years after the communication failures of September 11, 2001, which spurred Federal Government adoption of a firm digital television transition date; and 
Whereas unfortunately the Department of Commerce and the Federal Communications Commission have not adequately assured Congress that vulnerable households will be properly educated and prepared for such transition, and older individuals, their families, caregivers, and aging support networks will need targeted outreach to inform them of steps to take in order to ensure uninterrupted television service and to help mitigate potential digital television transition scams that may target the elderly: Now, therefore, be it  
 
That it is the sense of Congress that the Chairman and Commissioners of the Federal Communications Commission shall enter into a partnership with the Administration on Aging and the National Telecommunications and Information Administration, to create a comprehensive public education campaign that provides information and assistance to older individuals, their families, caregivers, and aging support networks about measures that may be taken— 
(1)to ensure that such older individuals receive uninterrupted television service during the transition from analog to digital television that is to occur on February 17, 2009; and 
(2)to mitigate the likelihood of success of fraudulent schemes relating to such transition that may target such older individuals. 
 
